DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori et al. (JPH0727541 A) in view of Earnst et al. (DE4124654A1). 

Regarding Claim 1,
Kazunori discloses A method implemented in a vehicle, comprising: 
obtaining, using a processor, a single camera image from a camera arranged on the vehicle, the image indicating a heading angle Wgo between a vehicle heading x and a tangent line that is tangential to road curvature of a road on which the vehicle is traveling and also indicating a perpendicular distance yo from a center of the vehicle to the tangent line; ([0010], With the road shape and vehicle position measuring device according to the present invention, the map information storage means 103 has map information including data corresponding to the three-dimensional shape of the road. Parameter holding means 1 by the road model computing means 105The three-dimensional road model is obtained by referring to the map information in the map information storage means 103 based on the vehicle position parameter 04. On the other hand, since the road shape detecting means 102 detects the road shape in the forward direction of the vehicle from the image picked up by the image pick-up means 101, the position shift detecting means 107 determines the road shape calculating means 105 by 3 While the value of the three-dimensional road model is converted into image coordinates by the coordinate conversion means 106 and received, the value of the road shape of the road shape detection means 102 is received and the positional deviation between the two is detected, and the amount of change from this detection result. The calculation unit 108 can calculate the change amount of the vehicle position parameter of the own vehicle and the change amount of the attitude parameter of the image pickup unit 101, and the updating unit 109 can update each parameter of the parameter holding unit 104; First, the coordinate system for obtaining the road shape model will be described. It is assumed that the vehicle is located at the vehicle L k . The origin O is set at the center of the road at the point L k , the Z axis is set in the tangential direction of the L axis, the X axis is set on the left side of the traveling direction parallel to the ground surface, and the Y axis is set above, Use the road coordinate system. The camera is always at Z = 0. The road coordinate system is mainly for defining the center line of the road, and the tangent line of the road center line at the origin is on the Z axis. When the point of L k is given a super-gradient, the road surface is inclined by the angle ξ with respect to the X axis. Since it is natural that the posture of the vehicle with respect to the road is based on the road surface, the road surface coordinate system (X ′, Also consider Y ', Z). That is, if the rotation matrix around the Z axis is R ξ ,[Equation 5] [Image Omitted] Is. In addition, the super-gradient is ## EQU6 ## The relationship is λ (Lk ) = tan ξ (6).Further, a vehicle coordinate system (U, V, W) whose origin is at the camera position and an image coordinate system (x, y) are set so that the x axis and the U axis and the y axis and the V axis are parallel to each other. . The vehicle coordinate system is converted from the road surface coordinate system by the following equation; vehicle position with respect to road curvature is determined using mathematical representation; tangent line is calculated with respect to vehicle and road surface from picked up image)


obtaining, using the processor, two or more inputs from two or more vehicle sensors; wherein the kinematic states include roll angle and pitch angle of the vehicle; (Kazunori, [0012], discloses Embodiments of the present invention will be described below with reference to the drawings. FIG. 2 is a block diagram schematically showing the overall construction of a road shape and vehicle position measuring device according to an embodiment of the present invention. The road shape and own vehicle position measuring device shown in FIG. 1 is a camera 1 which is an image pickup means mounted on a vehicle to image a road ahead in the traveling direction of the vehicle, and the camera 1. An image processing unit 3 for inputting the image signal imaged in step (3), image processing of the input image signal, and three-dimensional shape data of a road, which is a measurement result obtained by the image processing unit 3, are displayed. It has a control unit 5 that controls the vehicle and makes an alarm decision based on the shape data. The image processing unit 3 shown in FIG. 2 continuously inputs images of a two-lane road imaged by the camera 1, and from this image, the height (Dy), yaw angle (θ), and pitch of the camera 1 are input. Angle (φ), roll angle (ψ), distance from road edge (Dx), in addition to the posture parameters of the five axes of the camera excluding the vehicle speed, the fluctuation amount of the vehicle position of the own vehicle per unit time is estimated at the same time. It is a thing. More specifically, in the present embodiment, the road shape parameter is obtained from the current traveling point by referring to the map information, and then the three-dimensional shape in front of the vehicle is calculated as a road model. Using the posture parameter estimated at (time), each model point is coordinate-transformed into the vehicle coordinate system and further perspective-transformed into the image coordinate system. And By correlating the position of the white line in the input image with the model point, the variation amount of each posture parameter and vehicle position per unit time is estimated and corrected and updated. The focal length of the lens is fixed and known; roll and pitch angles of vehicle with respect to road surface are calculated based on camera sensor image inputs)

Kazunori does not explicitly disclose estimating, using the processor, kinematic states of the vehicle based on applying a Kalman filter to the single camera image and the two or more inputs to solve kinematic equations 

Earnst discloses estimating, using the processor, kinematic states of the vehicle based on applying a Kalman filter to the single camera image and the two or more inputs to solve kinematic equations As the location of a change in curvature (ie c 1h level) is known in advance, and therefore the possible penetration depth 1 c , is not known in advance and can only be determined very unreliably from the estimated c 1h curve with real, noisy measured values can, the c 1hm dynamics is always approximated according to Eq. (40) modeled. In the experimental testing or in comparison to known reference curves from the simulation, the averaged curvature dynamics gave very good estimation results (cf. estimation curve in section 6). This means that there are compact, very simple differential relationships between the averaged horizontal curvature parameters, which are equally relevant for optical lane tracking and vehicle lateral guidance, and the theoretical (discontinuous) c 1h curve. For the state estimation, the change in time of c 1h (theoretically consisting of a sequence of Dirac pulses, the times of which are unknown) is used as a mean-free, white, Gaussian-distributed noise process. The c 1h estimated value in the Kalman filter is thus driven solely by the innovation through the measured values from the image sequence; 1.4.1 Central functions of state estimation The state is estimated in the 4D approach for image sequence evaluation via an unsteady Kalman filter. It fulfills two central functions in the visual interpretation process: a) In the sense of an abstracting and data-reducing processing component, it represents a direct transformation of feature coordinates in the image plane into problem-related, ie control-oriented, physical variables (e.g. vehicle relative position and road course) in space and time. This transformation includes again two essential components: i) the inversion of the perspective mapping by adapting the motion models in the sense of the smallest squares of the prediction errors. ii) the smoothing of noisy process and measurement data. Both aspects are processed in a single step and thus very efficiently; Kalman filter is applied to the camera image in addition to two the inputs from sensors such as pitch and height measurements to estimate vehicle motion or position)

Kazunori discloses the claimed invention except for the Kalman filter. Earnst teaches that it is known to Kalman filter as set forth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to (use modification in Kazunori), as taught by Earnst in order to reduce computational data and smoothing of the noisy data in order to improve the accuracy of object detection and recognition in vehicle navigation.
	

Regarding Claim 2, 
The combination of Kazunori and Earnst discloses wherein the obtaining the two or more inputs includes obtaining acceleration components ax, ay of the vehicle from an inertial measurement unit (IMU).  (Kazunori, Fig. 8, discloses the configuration of a rear-end collision warning device that uses the road shape and vehicle measurement device of the present invention; vehicle measurement unit is inertial measurement unit). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Kazunori and Earnst discloses wherein the obtaining the two or more inputs includes additionally obtaining roll rate ox, pitch rate wy, and yaw rate 6TZ from the IMU.   (Kazunori, [0012], discloses Embodiments of the present invention will be described below with reference to the drawings. FIG. 2 is a block diagram schematically showing the overall construction of a road shape and vehicle position measuring device according to an embodiment of the present invention. The road shape and own vehicle position measuring device shown in FIG. 1 is a camera 1 which is an image pickup means mounted on a vehicle to image a road ahead in the traveling direction of the vehicle, and the camera 1. An image processing unit 3 for inputting the image signal imaged in step (3), image processing of the input image signal, and three-dimensional shape data of a road, which is a measurement result obtained by the image processing unit 3, are displayed. It has a control unit 5 that controls the vehicle and makes an alarm decision based on the shape data. The image processing unit 3 shown in FIG. 2 continuously inputs images of a two-lane road imaged by the camera 1, and from this image, the height (Dy), yaw angle (θ), and pitch of the camera 1 are input. Angle (φ), roll angle (ψ), distance from road edge (Dx), in addition to the posture parameters of the five axes of the camera excluding the vehicle speed, the fluctuation amount of the vehicle position of the own vehicle per unit time is estimated at the same time. It is a thing. More specifically, in the present embodiment, the road shape parameter is obtained from the current traveling point by referring to the map information, and then the three-dimensional shape in front of the vehicle is calculated as a road model. Using the posture parameter estimated at (time), each model point is coordinate-transformed into the vehicle coordinate system and further perspective-transformed into the image coordinate system. And By correlating the position of the white line in the input image with the model point, the variation amount of each posture parameter and vehicle position per unit time is estimated and corrected and updated. The focal length of the lens is fixed and known; roll and pitch angles of vehicle with respect to road surface are calculated based on camera sensor image inputs). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.


Regarding Claim 5, 
The combination of Kazunori and Earnst discloses wherein the obtaining the two or more inputs includes obtaining a velocity component vx of the vehicle from an odometer.   (Kazunori, Fig. 3, discloses a detailed configuration of an image processing unit used in the road shape and own vehicle position measuring device shown in FIG.; vehicle position measuring device is disclosed). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Kazunori and Earnst discloses wherein the obtaining the two or more inputs includes obtaining a position X, Y of the vehicle on a global frame from a global navigation satellite system (GNSS).   (Kazunori, discloses conventionally, for example, a GPS (Global Positioning System) has been adopted in order to know the global vehicle position; GPS for vehicle position measurement is used). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Kazunori and Earnst discloses wherein the estimating the kinematic states includes estimating global heading y based on the position X, Y of the vehicle.   (Earnst, 1.2.3., Horizontal road and image geometry, discloses following index convention applies to the sizes in Figure 4: V = vehicle; K = camera, R = road, B = in image coordinates, g = rel. to geodetic coordinate system. The horizontal image coordinate y B of a road edge edge element in the look-ahead distance L from the projection center (PZ) is determined by the imaging parameters and the following parameters of the camera and vehicle relative position or the flat road geometry: f - focal length [mm], k y - camera scaling factor (horizontal) [px1 / mm], L - look-ahead distance [m], d - distance of the projection center from the center of gravity [m], ψ KV - camera yaw angle relative to the vehicle's longitudinal axis [rad],y V - placement of the vehicle's center of gravity from the center of the lane [m], ψ V - yaw angle between vehicle longitudinal axis and road tangent [rad], b - roadway width [m], c 0hm - mean horizontal road curvature [1 / m], c 1hm - mean horizontal change in road curvature [1 / m²]. For all angular relationships of the horizontal mapping geometry simplifying the linearization of the basic trigonometric functions sin (ψ) ≃ψ or cos (ψ) ≃1 are used. For small angles | ψ | <10 ° here the maximum error approx. 1.5%. Because of the small ratio from focal length to foresight distance (f / L «1) or the small one The distance between the projection center and the camera pivot point becomes approximate the location of the projection center for further derivations, the image plane and the camera pivot point on the optical axis assumed to be identical. This results in the following (lateral) storage portions of the lane boundaries from the center of the lane at a look-ahead distance L from the camera image plane (see Figure 4)). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.

Regarding Claim 8, 
The combination of Kazunori and Earnst discloses implementing a dynamic model using the kinematic states estimated using the single camera image and the two or more inputs and steering angle of the vehicle.  (Earnst, discloses the process uses generic street models and simple ones Generic dynamic models used for vehicle movement, to previously contained results of the road and Vehicle relative position - detection to evaluate the next one Image to use; dynamic model is used). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.


Claims 11-13 and 15-18 recite system with elements corresponding to the method steps recited in Claims respectively. Therefore, the recited elements of the system Claims 11-13 and 15-18 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-3 and 5-8 respectively. Additionally, the rationale and motivation to combine the Kazunori and Earnst references presented in rejection of Claim 1, apply to these claims.
	
The combination Kazunori and Earnst further discloses processor (Earnst, Abstract, discloses using an image generating system and a computerized image processor to produce vehicle control data. The image data of one monocular image of a sequence of images is modelled by orientation with spatially geometrical and temporally dynamic aspects of a scene, using a program controlled computer. A recursive estimation procedure is used to determine the road parameters, i.e. the predicted horizontal and vertical curve paths, as well as the road width and the characteristic road situation. A complete cycle of the procedure, including the utilization of the control data, pref. lasts 1/10 to 1/30 of a second. Use-Advantage - For automatic vehicle guidance. Interprets monocular image data from camera mounted on vehicle, for determination of road course). 

Allowable Subject Matter
Claims 4, 9, 10, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20190369222-A1
US-20210331663-A1
US-7676307-B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661